DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed November 5, 2021 in response to the Office Action of September 13, 2021 is acknowledged. Applicant elected with traverse Group II, claims and the species of:
E.	CTLA-4 and PD-1 checkpoint inhibitors;
F.	cyclophosphamide;
G.	method NOT further comprising administration of nucleic acid drugs;
H.	method further comprising a step of ablating at least a portion of the tumor and by cryoablation.

2.	Applicants argue that all the claims can be examined together because Examiner has not shown a serious burden would be required to examine all the groups together.
The arguments have been considered but are not persuasive because Examiner stated reasons for serious search burden for examining Groups I and II together in the restriction: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would 
For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.

3.	Claims 1-36 are pending. Claims 1-14, and 35 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 22 and 23 are withdrawn as being drawn to non-elected species. Claims 15-21, 24-34 and 36 are currently under prosecution as drawn to the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 15-21, 24-28, 31, 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0269726, Gjertsen et al, claiming priority to Oct. 26, 2016, in view of Takaki et al (Diagnostic and Interventional Imaging, 2017, 98:651-659); ClinicalTrials.gov NCT02423928 (published April 2015); Mkrtichyan et al (Eur. J. Immunol. 20117, 41:2977-2986), and Levy et al (Journal of Pharmacology and Experimental Therapeutics, 2009, 330:596-601).
Gjertsen et al teach a method for treating a tumor or cancer in a patient comprising administering to the patient therapeutically effective amounts of:
(a) partial ablation of a tumor by cryoablation of the tumor to -40°C in a minimally invasive manner (claims 1, 16-18; [93]; [102-105];  Example 2);
(b) checkpoint inhibitor antibody such as CTLA-4 antibody ipilimumab or PD-1 antibody ([1]; [46]; [63-68]; Example 4; claims 1, 5-7, 9-12); and
(c) cyclophosphamide (claims 24 and 25; [129]; [137-145]; [185]; Example 5);
wherein administration of the checkpoint inhibitor antibody is intratumoral and after cryoablation ([68]; [83]; [150]; [161]; [173]; Example 4;[182]; [198]); wherein the CTLA-4 antibody is administered in a concentration of 5 mg/ml and using an injection device syringe with an 18 gauge needle which is 1.27 mm in diameter (Example 4; [182]); wherein cyclophosphamide is administered together with the checkpoint inhibitor ([139]); wherein the cancer is prostate cancer or colorectal cancer (claim 19, 21); wherein the cancer is metastatic (Examples 6 and 8; [110]).
 Gjertsen et al explain that cryoablation of a tumor generates tumor antigens including any personalized neoantigens present in a patient’s tumor, and cryoablation results in tissue necrosis which is favorable for efficient DC maturation and (neo)antigen presentation and T cell priming compared to living tissue or apoptotic cells, in part on account of the proinflammatory cytokines which are released. Administration of checkpoint inhibitor antibodies at the site of ablation allows for lower doses of the antibodies, reducing costs, and functions to stimulate T cell activation, reduce immune 
Gjertsen et al do not teach:
Administering two checkpoint inhibitor antibodies at the same time binding CTLA-4 and PD-1;
The PD-1 antibody is administered at a concentration of about 0.5 to about 20 mg/ml;
All of cyclophosphamide, anti-PD1 antibody and CTLA-4 antibody are administered intratumorally.
Takaki et al review several known pre-clinical studies and clinical trials for treating different solid tumors by administration of tumor ablation, including cryoablation, combined with checkpoint inhibitor antibodies against PD-1 or CTLA-4 and/or combined with cyclophosphamide. Takaki et al teach that thermal ablation has demonstrated induction of spontaneous distant tumor regression, which is known as the abscopal effect. Takaki et al teach enhancing the immune response generated by thermal ablation by adding immunotherapy (abstract; p. 652, col. 1-2, Figure 1; p. 653-655; Tables 2-4). Takaki et al teach clinical studies combining cryoablation of tumors with two immune checkpoint inhibitor antibodies against PD-1 and CTLA-4 (Table 4, NCT02833233), or combining cryoblation with cyclophosphamide and CTLA-4 antibody (Table 4, NCT02423928), as well as various clinical trials combining cryoablation with 
“Although CTLs play a major role in cancer elimination, they can be suppressed by various mechanisms. Treg cells are major suppressive factors in tumor immune response, which suppresses the function of DCs and CTLs. Higher infiltration of Treg cells in the tumor microenvironment is known to correlate with poor prognosis in cancers of various types [46-49]. Therefore, a combination of Treg depletion might be able to reinforce antitumor effects induced by thermal ablation. Low-dose cyclophosphamide is known to deplete Treg cells selectively [50]. Levy et al. reported that combined use of low-dose cyclophosphamide and cryoablation enhanced the survival and resistance ability of tumor rechallenge by decreasing Treg cells [51]. The IL-2 recep-tor alpha, which is also known as a cluster of differentiate(CD) 25, is expressed on the surface of Treg cells [52]. Therefore, theoretically, combined use of anti-CD25 anti-body can enhance antitumor immunity by reducing the number of Treg cells. den Brok et al. investigated whether depletion of Treg cells by anti-CD25 antibody enhances tumor immunity [25]. Results of their study show that combined use of anti-CD25 antibody enhanced antitumor CTL response following both RF ablation and cryoablation, and enhanced the survival of tumor-bearing mice. Cytotoxic T lymphocyte-associated protein 4 (CTLA-4) is another protein receptor that is also constitutively expressed in Treg cells [52]. Moreover, CTLA-4 is known as an immune check-point that transmits an inhibitory signal to both DCs and CTLs [53]. Therefore, inhibiting CTLA-4 can enhance anti-tumor immune response. den Brock et al. reported that 
Programmed death receptor-1 (PD-1) and PD-1 ligand (PD-L1 and PD-L2) axis is another immune checkpoint that can be targeted to enhance antitumor immune response after thermal ablation [56]. Actually, PD-1 is expressed on CTLs. It binds to either PD-L1 or PD-L2 that are expressed on either DC or tumor cells. Once PD-1 binds to PD-L1, immunesuppressive signals are transmitted; then activity of CTLs is suppressed. Therefore, blockades of PD-1/PD-L1 or PD-L2axis can enhance the antitumor immune response. Indeed, humanized antibodies that block PD-1 (nivolumab and pembrolizumab) are already approved by the Food and Drug Administration (FDA) for the treatment of cancers of various types such as non-small cell lung cancer, melanoma, and renal cell cancer. Shi et al. reported that the combined use of RF ablation and anti-PD-1 antibodies significantly enhanced antitumor immunity and prolonged survival of colon cancer bearing mice [57].”
ClinicalTrials.gov NCT02423928 teach clinically treating metastatic prostate cancer patients with cryoablation, cyclophosphamide and anti-CTLA-4 antibody ipilimumab. ClinicalTrials.gov NCT02423928 teach supplementing cryoblation of tumor with immunomodulatory regimens. Low-dose cyclophosphamide selectively depletes Treg cells and checkpoint inhibitor antibody ipilimumab avoids cancer cell immune evasion (p. 2 and 4).
Mkritchyan et al demonstrate PD-1 antibody synergizes with cyclophosphamide to induce anti-tumor immune responses by enhancing anti-tumor immune responses and decreasing Treg cell levels. Mkritchyan et al teach (abstract):
“Programmed death-1 receptor (PD-1) is expressed on T cells following TCR activation. Binding of this receptor to its cognate ligands, programmed death ligand (PDL)-1 and PDL-2, down-regulates signals by the TCR, promoting T-cell anergy and apoptosis, thus leading to immune suppression. Here, we find that using an anti-PD-1 antibody (CT-011) with Treg-cell depletion by low-dose cyclophosphamide (CPM), combined with a tumor vaccine, induces synergistic antigen-specific immune responses and reveals novel activities of each agent in this combination. This strategy led to complete regression of established tumors in a significant percentage of treated animals, with survival prolongation. We show for the first time that combining CT-011 and CPM significantly increases the number of vaccine-induced tumor-infiltrating CD8+ T cells, with simultaneous decrease in infiltrating Treg cells. Interestingly, we find that CT-011 prolongs Treg-cell inhibition induced by CPM, leading to a sustainable significant synergistic decrease of splenic and tumor-infiltrated Treg cells.”

Levy et al demonstrate that cryoablation was significantly more effective when combined with cyclophosphamide (abstract). Levy et al explain that cryoablation of tumors releases intact tumor antigens that can induce protective antitumor immunity and cyclophosphamide (Cy) selectively depletes Treg cells that normally suppress antitumor immunity (abstract). Cryoablation generates a shower of tumor antigens in the context of tissue destruction and distress and effectively converts tumor tissue into an autologous tumor vaccine. Cyclophosphamide enhances apoptosis of Treg cells and allows for a more vigorous antitumor response. Levy et al teach that cryoablation combined with cyclophosphamide was significantly more effective than either surgical excision or cautery at inducing systemic antitumor immunity, resulting in the cure of a 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer two checkpoint inhibitor antibodies binding CTLA-4 and PD-1 in the method of Gjertsen et al.  One would have been motivated to given: (1) Gjertsen et al suggest either PD-1 antibody or CTLA-4 antibody immune checkpoint inhibitor can be administered in the method because they both function as an immune checkpoint inhibitor to enhance antitumor immune response; (2) Takaki et al teach either PD-1 antibody or CTLA-4 antibody as well as both antibodies together have already been combined as an immunomodulatory therapy with ablation or cryoablation clinically; and (3) the cited references teach either PD-1 or CTLA-4 antibody has been successfully combined with cyclophosphamide therapy. One would have a reasonable expectation of success to given Gjertsen et al, Takaki et al, ClinicalTrials.gov NCT02423928, Mkritchyan et al, and Levy et al all teach the known mechanisms of action of each of PD-1 antibody, CTLA-4 antibody, cyclophosphamide, and cryoablation in enhancing and modulating anti-tumor immunity, and all cited references teach or demonstrate the success of, and significant anti-tumor effects for, various combinations of each of PD-1 antibody, CTLA-4 antibody, cyclophosphamide, and cryoablation in treating cancer. Given the known function of each agent in the combination for enhancing and modulating tumor immunity, and given their known synergistic effects  through the addition of another checkpoint inhibitor antibody.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer PD-1 antibody at a concentration of about 0.5 to about 20 mg/ml. One would have been motivated to and have a reasonable expectation of success to given Gjertsen et al teach and demonstrate administering a checkpoint inhibitor antibody at a concnentration of 5 mg/ml intratumorally and the cited reference teach the known function of PD-1 antibody as a checkpoint inhibitor. Given the known function of PD-1 antibody and known administration of a checkpoint inhibitor antibody at a concentration of 5 mg/ml, one of ordinary skill in the art could have pursued administration of PD-1 checkpoint inhibitor antibody at a concentration of 5 mg/ml and the results would have been predictable.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer all of cyclophosphamide, PD-1 and CTLA-4 antibody intratumorally at the site of cryoablation in the method of Gjertsen et al. One would have been motivated to and have a reasonable expectation of success to given Gjertsen et al suggest administration of the checkpoint inhibitor and chemotherapy composition together and intratumorally, and given all of the cited references teach the known function and success of each of cyclophosphamide, PD-1 and CTLA-4 antibody in enhancing anti-tumor immune response, and one of ordinary skill in the art could have pursued administration of all of the agents together intratumorally and their functions in enhancing antitumor immune response would have be predictable.

5.	Claims 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0269726, Gjertsen et al, claiming priority to Oct. 26, 2016; Takaki et al (Diagnostic and Interventional Imaging, 2017, 98:651-659); ClinicalTrials.gov NCT02423928 (published April 2015); Mkrtichyan et al (Eur. J. Immunol. 20117, 41:2977-2986), and Levy et al (Journal of Pharmacology and Experimental Therapeutics, 2009, 330:596-601) as applied to claims 15-21, 24-28, 31, 33, 34, and 36 above, and further in view of Waitz et al (Cancer Research, 2012, 72:430-439); De Baere et al (Journal of Thoracic Oncology, 2015, 10:1468-1474); Chen et al (Cancer Gene Therapy, 200, 14:935-944); Boas et al (Cardiovasc Intervent Radiol, 2017, 40:761-768); and US Patent 10,980,859,  Hu et al claiming priority to 2016.
Gjertsen et al, Takaki et al, ClinicalTrials.gov NCT02423928, Mkrtichyan et al, and Levy et al (the combined references) teach a method of treating a tumor or cancer in a patient comprising administering to the patient at least two immune checkpoint inhibitors, cyclophosphamide, and cryoablation, as set forth above. Gjertsen et al further teach known commercially available cryoablation injection systems and teach CTLA-4 antibody is administered intratumorally using an injection device syringe with an 18 gauge needle which is 1.27 mm in diameter, as stated above. Levy et al further demonstrated cryoablation with a single cryoprobe and applied for 30-80 seconds, as stated above.
The combined references do not teach:
Ablation using a single probe with a total ablating time of no more than 5 minutes;
Ablation using a single probe with a diameter of no more than 1mm;
Using the same device to administer the composition by injection and carry out ablation.
Waitz et al teach combining CTLA-4 antibody therapy with cryoablation of a prostate cancer model that enhanced antitumor immunity and rejected tumor metastasis (abstract), wherein cryoablation was carried out using a commercially available cryoprobe system and a 1.7 mm diameter probe delivered cryoablation for 1 to 2 minutes (p. 433, col. 1). 
De Baere et al teach cryoablation of small metastatic tumors using 1.5 mm diameter cryoablation needle for a 3 minute application of cryoablation (p. 1469, col. 2; Figure 1), wherein a range of 1 to 5 probes was used for cryoablation depending on tumor size (p. 1471, col. 1).
Chen et al teach successful intratumoral delivery of cyclophosphamide using a single 30 gauge needle (diameter <1 mm) with syringe pump (p. 936, col. 2).
Boas et al teach considerations in cryoablation of tumors, such as reducing damage to adjacent structures (p. 761, col. 2 to p. 762, col. 1). Boas et al teach motivation to conduct smaller areas of cryoblation by using a single probe and shorter ablation times for smaller tumors in order to avoid damage to surrounding structures (p. 762, col. 1).
Hu et al teach a single device for enhancing systemic immunotherapy of tumors comprising a first unit that is used for releasing tumor antigens at a tumor site in a 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use a single probe < 1mm in diameter and to deliver cryoablation of no more than 5 minutes in the method of the combined references. One would have been motivated to and have a reasonable expectation of success to given the cited references teach and suggest using smaller probes, fewer probes, and shorter ablation time for treating smaller tumors in order to reduce the damage of surrounding organs, and given the cited reference demonstrate the success and availability of smaller probes, fewer probes and shorter ablation times in drug delivery and cryoablation.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize a single injection device with ablation module to deliver the immunomodulatory drugs and cryoablation in the method of the combined references. One would have been motivated to and have a reasonable expectation of success to given Hu et al suggest a single device can comprise units for delivering cryotherapy and immunodulatory drug delivery for tailored tumor immune therapy and given the cited references teach units for delivering cryoablation or intratumoral drug delivery are known, successfully used, and commercially available.

6.	Conclusion: No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642